Citation Nr: 0020123	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of trauma to 
the mouth involving the teeth and jaw.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active military duty from October 1962 
to October 1965.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 1992 rating determination by the Pittsburgh, 
Pennsylvania Regional Office (RO).


FINDING OF FACT

The evidence of record reasonably establishes that the 
veteran sustained dental trauma to teeth numbers 7 and 8 and 
as a result the teeth had to be extracted during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, residuals 
of dental trauma to teeth 7 and 8 were incurred in service, 
for purposes of eligibility for Class II(a) VA dental 
treatment for residuals of trauma to these teeth, but not for 
VA compensation purposes.  38 U.S.C.A. §§ 1131, 1712 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.381, 17.161 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that the veteran received a 
medical and dental examination on induction in October 1963.  
At that time, his dental condition was simply characterized 
as "acceptable," and no indication was made on the 
examination report of any dental defect, to include 
restorable teeth, non-restorable 


teeth or missing teeth.  Of significance is an entry dated in 
February 1965 which shows the veteran returned to the Henry 
Kaserne Post Dispensary to have sutures removed from the 
upper right side of his gum.  There was no reference to any 
tooth injury as a result of trauma to the mouth.

On his report of medical history at separation in 1965 the 
veteran denied severe tooth or gum trouble.  However, the 
examination report noted, teeth 1, 2, 7, 8, 14, 15, 16, 17, 
18, 19, 20, 29, 30, 31, and 32 were listed as missing; teeth 
7 and 8, were replaced with dentures.  The service medical 
records do not attribute missing teeth or other dental 
condition to service trauma.

In an August 1992 rating decision service connection for 
residuals of trauma to the mouth and jaw was denied on the 
basis that service medical records showed no evidence of 
dental trauma or oral injury.

An August 1992 statement from the veteran's private dentist 
noted the veteran reported that his upper removable partial 
denture had been fabricated while he was on active duty to 
replace teeth lost during an altercation which also occurred 
while on active duty.  The dentist noted the veteran's 
partial denture had been repaired several times and was at 
present ill fitting.  It was recommended that new partial 
dentures be fabricated.  

The veteran testified at a RO hearing in September 1992 about 
the circumstances regarding the loss of his teeth.  He 
testified that in service he was involved in an altercation 
during which he was struck in the mouth resulting in the loss 
of some teeth.  He did not specify which teeth.  He testified 
that he was taken by ambulance to an Army Hospital and 
underwent some type of oral surgery.  Subsequently he had an 
impression taken and a plate was made. 

In May 1993, the veteran submitted a statement from a fellow 
servicemember who stated that he was present during the 
veteran's altercation and that some of the 


veteran's teeth were "knocked out."  He also stated that 
the veteran later received a partial during service.

In October 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Member of the Board in Washington, D.C.  The 
veteran's testimony was essentially unchanged from that given 
previously.  He testified that he lost the two upper front 
teeth in service during a fight.  

Subsequent to the Board's remand in November 1996, attempts 
to further develop the record by securing additional service 
medical and personnel records were unsuccessful.  All 
available records appear to have been secured.  Additional 
private treatment reports received in June 1997 are negative 
for dental treatment.


Analysis

The veteran's claim for service connection for residuals of 
dental trauma is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.381(a) (1999).  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner-of-war.  38 C.F.R. § 3.381(b) (1999).  [The 

foregoing regulatory provisions were previously found in 38 
C.F.R. §§ 3.381, 4.149 (1998).]  

The veteran seeks VA outpatient dental treatment on the basis 
of his claim that he has a dental condition as the result of 
trauma during service.  If a dental condition is due to a 
combat wound or other service trauma, the veteran is entitled 
to VA outpatient dental treatment (for the specific dental 
condition due to trauma) as often as may be found necessary, 
regardless of when an application for such treatment is filed 
(Class II(a) eligibility).  38 U.S.C.A. § 1712(a)(1)(C) (West 
1991 & Supp. 1999); 38 C.F.R. § 17.161(c) (1999).  (There are 
other categories of entitlement to VA outpatient dental 
treatment; none is claimed by the veteran or suggested by the 
facts of this case.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.)

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1999).

It is the opinion of the Board that the evidence is at least 
in equipoise.  The veteran alleges that the two upper front 
teeth on the right were injured by trauma during an in-
service altercation.  In February 1965, the veteran had 
sutures removed from the upper right side of his gum.  The 
July 1965 separation medical examination notes that teeth 7 
and 8 were replaced by dentures, but service medical records 
do not attribute the missing teeth to service trauma.  Thus, 
there is no documentation - in service medical records -- of 
the altercation which the veteran has made reference.

Most recently a fellow service member noted that during 
service the veteran was involved in a fight and lost some 
teeth as a result, which is consistent with the veteran's 
allegation that he sustained injury to two of his front 
teeth.  Furthermore, it should be emphasized that the service 
medical record dated in February 1965 is also consistent with 
the veteran's history of dental trauma in service and is 



essentially uncontradicted by any other medical evidence of 
record.  Also, there are no post-service medical records 
reflecting treatment for a dental condition with the 
exception of an August 1992 statement from a private dentist 
indicating that the veteran's partial denture needed to be 
replaced.

Although the veteran alleges that two teeth were injured by 
trauma during an in-service fight, the service medical and 
dental records are entirely negative for evidence of trauma 
to the teeth or mouth and no residuals of dental trauma were 
noted on the 1965 separation examination.  However, the 
veteran's account of the circumstances by which he contends 
he incurred dental trauma during the course of the reported 
fight does appear to be at least plausible, given the in-
service clinical notation of sutures removed from the upper 
right side of his gum.  Also, the veteran's reported history 
is accurate, as confirmed by the evidence contained in the 
lay statement from the fellow service member.  Therefore, the 
evidence, when viewed in the aggregate, raises at least a 
reasonable doubt that the veteran sustained dental trauma 
involving teeth 7 and 8.  Resolving all such doubt in the 
veteran's favor, as we must, (see 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.102 (1999)), the Board 
determines that service connection is warranted.

As the veteran has residuals of service trauma to teeth 
numbers 7 and 8, and as service connection for a dental 
condition due to trauma is a basis for eligibility for 
perpetual VA outpatient treatment, service connection is 
warranted for residuals of this dental trauma to teeth 
numbers 7 and 8.  The veteran is thus eligible for perpetual 
Class II(a) VA outpatient dental treatment for residuals of 
trauma to teeth numbers 7 and 8.  38 U.S.C.A. § 
1712(a)(1)(C); 38 C.F.R. § 17.161(c).  Service connection is 
not in order for residuals of dental trauma to any other 
tooth.



Assuming the veteran is now claiming compensation for teeth 
number 7 and 8 which were injured in service, such is 
prohibited as these are replaceable missing teeth and 38 
C.F.R. § 3.381 precludes service-connection for compensation 
purposes for such a condition.


ORDER

Service connection for residuals of dental trauma to teeth 
number 7 and 8 (for VA treatment purposes but not for VA 
compensation purposes) is granted.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


